Case: 13-60388      Document: 00512538492         Page: 1    Date Filed: 02/20/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 13-60388
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                      February 20, 2014
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

ALBERT CRAFT, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:12-CR-79-1


Before JOLLY, DeMOSS, and ELROD, Circuit Judges.
PER CURIAM: *
       Albert Craft, Jr., appeals from his jury-trial conviction for being a felon
in possession of a firearm and the 63-month sentence imposed by the district
court. He contends that the district court erred by denying his motion to
suppress evidence. When reviewing a denial of a motion to suppress evidence,
we review a district court’s factual findings for clear error and its legal
conclusions de novo. United States v. Pack, 612 F.3d 341, 347 (5th Cir. 2010).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60388    Document: 00512538492     Page: 2   Date Filed: 02/20/2014


                                 No. 13-60388

      Police officers observed Craft and his cousin engage in a heated
argument with a group of men. A sergeant, who knew of Craft’s extensive
criminal history and the history of gun violence in the neighborhood, heard
both groups of men threatening to shoot. Upon spotting a marked police
cruiser, Craft left the scene and parked in his cousin’s driveway a few blocks
away. When questioned, the group of men involved in the exchange informed
the police that Craft had threatened them by brandishing a handgun. Craft
subsequently flagged down the police officer who had followed his car from the
scene of the argument and complained to the officer that the other men had
threatened him with a weapon. Craft refused to provide consent to search his
vehicle. Officers then requested a drug-detecting canine which eventually
alerted on the driver’s side of the vehicle. The resulting search of Craft’s
vehicle revealed the firearm.
      The totality of the circumstances indicates that, prior to the dog sniff,
there was sufficient probable cause to believe that Craft, a known felon, had a
firearm in his vehicle. See United States v. Banuelos-Romero, 597 F.3d 763,
767 (5th Cir. 2010); United States v. McSween, 53 F.3d 684, 686 (5th Cir. 1995).
That Craft’s car was parked in the driveway of his cousin’s residence is of no
moment, since Craft had no legitimate expectation of privacy there. See United
States v. Briones-Garza, 680 F.2d 417, 420 (5th Cir. 1982). Because probable
cause existed to search Craft’s vehicle before the canine unit arrived, see
Banuelos-Romero, 597 F.3d at 767, we need not address Craft’s assertion that
the dog sniff itself constituted a warrantless search. The judgment of the
district court is AFFIRMED.




                                       2